Citation Nr: 1730901	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  08-39 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from January 2003 to December 2003.  The Veteran also served in the Army National Guard from April 1980 until April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In June 2011, the Veteran testified at a Travel Board hearing before an Acting Veterans Law Judge that is no longer with the Board.  On notice that the June 2011 judge was no longer with the Board the Veteran requested, and was granted, another Board hearing, which was held in July 2014 by the undersigned Veterans Law Judge.  Transcripts of both hearings are of record. 

In August 2014 and December 2015, the Board remanded the above claims for additional development.


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that refractive error was not subjected to a superimposed disease or injury while on active duty which created additional disability or that any other current eye disability, including cataracts and blepharoconjunctivitis, is related to service. 

2.  The preponderance of the evidence of record shows that a low back disability is not related to service, arthritis of the low back did not manifest itself to a compensable degree in the first post-service year, and it was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  An eye disability was not incurred in or aggravated by military service. 38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 5100, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.9 (2016).

2.  A low back disability was not incurred in or aggravated by military service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 5100, 5107 (West 2014); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks services connection for eye and low back disabilities.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Specifically, at his personal hearings and in writings to VA the Veteran claims his current eye disabilities are due to the cement dust and other airborne irritants he was exposed to during his active duty service in Turkey.  As to his low back disability, he claimed it is due to his military service and/or one of his service-connected bilateral knee and hip disabilities, including the gait and/or postural impairment caused by these disabilities. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that there was a change to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

a.  Refractive Error 

For purposes of entitlement to VA benefits the law provides that refractive errors of the eyes are congenital or developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Therefore, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Myopia and presbyopia are refractive disorders.  See Dorland's Illustrated Medical Dictionary (28th Ed. 1994) at 1094.

Accordingly, to the extent that the Veteran is claiming service connection on a direct basis for the myopia/refractive error seen in his medical records (see, e.g., VA examination dated in March 2012), the Board finds that it may not be granted on a direct basis because refractive error of the eye is a congenital or developmental defect and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.

b.  Other Eye Disorders & The Low Back Disability

As to a current disability, a review of the post-service record documents the Veteran's complaints and treatment for other eye disabilities diagnosed as cataracts and rosacea blepharoconjunctivitis.  See, e.g., VA examinations dated in August 2015.  Similarly, the post-service record documents the Veteran's complaints and treatment for other low back disabilities diagnosed as degenerative disc disease of the lumbar spine.  Id; Also see low back X-ray dated in August 2015.

As to service incurrence under 38 C.F.R. § 3.303(a) due to an injury while on active duty and/or while serving with a reserve component, the record shows the Veteran deployed to Turkey in 2003.  As noted above, service treatment records also document his complaints and treatment for a left eye problem in June 1983, possible conjunctivitis in July 1986, and decreased visual acuity of 20/30 and 20/25 in July 2000.  The Board also finds that the Veteran is competent to report on what he sees such being around cement dust while serving in Turkey as well as having observable symptoms of eye and low back disabilities, such as feeling like there is something in his eyes, blurred vision, red/itchy eyes as well as low back pain and lost motion, because these symptoms come to him via his own senses.  See Davidson.  However, the Veteran's service and reserve component treatment records, including examinations dated in August 1971, April 1976, December 1979, May 1980, May 1984, June 1988, September 1992, June 1995, July 1997, July 1999, and July 2000; Annual Medical Certificates dated in December 1994, October 1995, October 1996, October 1997, October 1998, September 1999, August 2000, September 2001, September 2002, September 2003, February 2004, and November 2004; and the Post-Deployment Assessment dated in April 2003 are negative for an eye and/or low back disease or injury except for the eye complaints in 1983 and 1986 (i.e., conjunctivitis).  Furthermore, when examined in August 1971, April 1976, May 1980, May 1984, June 1988, September 1992, June 1995, and July 2000 the Veteran neither reported a history of an eye and/or a low back problem and the examinations of his eyes and spine were normal except for decreased visual acuity.  See Colvin.  Tellingly, the examinations were also uniform in not reporting either a continued problem with conjunctivitis or diagnosing any residuals of the conjunctivitis.  In these circumstances, the Board finds as the service examiners must have found, that the Veteran's earlier conjunctivitis resolved without any residuals.  Id.  Therefore, the Board finds the most probative evidence of record to be the service treatment records which are negative for an injury or a diagnosis of an eye and/or low back disability.  See Owens.  Accordingly, the Board finds that service connection for other eye disabilities and a low back disability must be denied based on in-service incurrence.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with arthritis in the low back in his first year after his period of active duty that ended in December 2003 but instead the diagnosis is first reflected years later.  Accordingly, the Board finds that entitlement to service connection for a low back disability must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to service connection based on recurrent problems with the other eye disabilities and/or the low back disability since service, the Board finds that the length of time between the Veteran's separation from active duty in December 2003 and his reserve component in April 2005 and the first documented problems with his other eye disabilities and a low back disability years later, to be evidence against finding continuity.  Although the Veteran is competent to report symptoms capable of lay observation the Board finds that any lay accounts from the Veteran and others that the claimant has had these disabilities since service are not credible.  In this regard, these lay claims are contrary to what is found in the service records, including the examinations dated in August 1971, April 1976, December 1979, May 1980, May 1984, June 1988, September 1992, June 1995, July 1997, July 1999, and July 2000; the Annual Medical Certificates dated in December 1994, October 1995, October 1996, October 1997, October 1998, September 1999, August 2000, September 2001, September 2002, September 2003, February 2004, and November 2004; and the Post-Deployment Assessment dated in April 2003.  The Board also finds, as to the other eye disabilities, that these lay claims are contrary to what is found in the post-service records, including the examinations at Tricare in April 2013 and May 2013, in which he denied and/or examination was negative for dizziness, dry eye, conjunctivitis, cataracts, diplopia, vision loss, and blurred vision.  Likewise, as to the low back, the Board finds that these lay claims are contrary to what is found in the post-service records, including the examinations at Tricare in November 2012, April 2013, May 2013, August 2013, December 2013, August 2014, September 2014, and September 2015, in which he denied having low back pain.  

In these circumstances, the Board gives more credence and weight to the service treatment records that neither document an injury or diagnose either disability except for conjunctivitis, which appears to have resolved, the in-service examinations which found his spine was normal and did not diagnose any other eye disorder including conjunctivitis, and the post-service record which do not diagnose either disability until years after service despite the intervening Tricare examinations, than any claims by the Veteran and other lay persons to the contrary.  Thus, the Board finds that entitlement to service connection for other eye disabilities and a low back disability based on continued problems since service must be denied.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131.

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's other eye disabilities and/or his low back disability and an established injury, disease, or event while in service.  See 38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131; 38 C.F.R. § 3.303(d).  In fact, as the other eye disabilities the August 2015, February 2016, January 2017, and February 2017 VA examiners were uniform in opining that they were not due to military service and these medical opinions are not contradicted by any other medical evidence of record.  Colvin, supra.  Similarly, as to the low back disability, the March 2012, April 2013, and August 2015 VA examiners were also uniform in opining that they were not due to military service and these medical opinions are also not contradicted by any other medical evidence of record.  Id.  As to the various lay statements from the Veteran and others found in the record regarding the claimant's other eye disabilities as well as his low back disability being caused by his military service, the Board finds the VA medical opinions more probative because the healthcare professional has more expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Moreover, the Board finds that diagnosing chronic eye and low back disabilities is a determination of medical complexity and is not capable of lay observation.  See Davidson.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that these disabilities were caused by service is not competent evidence.  See Jandreau.  Accordingly, the Board finds that the most probative evidence of record shows that the Veteran's other eye disabilities as well as his low back disability are not due to his military service and entitlement to service connection for the other eye disabilities and a low back disability based on the initial diagnosis of the disabilities after service is denied.  See 38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131; 38 C.F.R. § 3.303(d); Owens.

As to secondary service connection for the low back disability under 38 C.F.R. § 3.310, the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's current low back disability and any of his service-connected orthopedic disabilities (i.e., bilateral knee and hip disabilities).  See 38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131; 38 C.F.R. § 3.310.  In fact, the April 2013, January 2016, and December 2016 VA examiners opined, in substance, that his service-connected bilateral knee and hip disabilities, including any possible gait disturbance and/or postural impairment caused by these disabilities, did not cause or aggravate his current low back disability and these medical opinions are not contradicted by any other medical evidence of record.  Colvin, supra.  As to the lay claims that the Veteran has a low back disability due to one of his service-connected orthopedic disabilities, the Board finds the VA medical opinions more probative because the healthcare professional has more expertise.  See Black.  Moreover, the Board finds that diagnosing a link between his service-connected orthopedic disabilities and his current low back disability is a determination of medical complexity and is not capable of lay observation.  See Davidson.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that his low back disability was caused or aggravated by a service-connected disability is not competent evidence.  See Jandreau.  Accordingly, the Board finds that the most probative evidence of record shows that a low back disability was not caused or aggravated by a service-connected disability and secondary service connection is denied.  See 38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131; 38 C.F.R. § 3.310; Owens.


ORDER

Service connection for an eye disability is denied.

Service connection for a low back disability is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


